Confidential

Translation Version Solely For Reference



EXCLUSIVE TECHNICAL SERVICE AND CONSULTANCY AGREEMENT
BETWEEN
SHANGHAI EWORLDCHINA INFORMATION TECHNOLOGIES CO., LTD.




AND

  WFOE[


DATED May 11, 2007

--------------------------------------------------------------------------------

Exclusive Technical Service and Consultancy Agreement

This Exclusive Technical Service and Consultancy Agreement (the “Agreement”) is
entered into in Shanghai of the People’s Republic of China (the “PRC”) as of May
11, 2007 by and between the following parties:

(1)

Shanghai EworldChina Information Technologies Co., Ltd.



a limited liability company established under the PRC laws,




  with its principal business place at 1088 South Pudong Road, Suite 1202,


  Shanghai and with Li Zhi Gang




as its legal representative (“Party A”);




and

(2)

WFOE[

a wholly foreign owned enterprise


established under the PRC laws, with its principal business place at 1088 South
Pudong Road, Suite 1603, Shanghai (“Party B”).

(In this Agreement, Party A and Party B may be individually referred to as a
“Party” and collectively as the “Parties”.)

INTRODUCTION

WHEREAS, Party A needs to engage Party B to provide, and Party B agrees to
provide Party A with, software license, technical support and consultancy, and
other relevant services in connection with Party A’s Business (as defined
below).

THEREFORE, upon friendly consultations, the Parties hereby agree as follows:

Article 1 Definition

1.1      Except as otherwise construed in the terms or context hereof, the
following terms used herein shall have the following meanings:  

"Annual Business Plan"    shall mean the development plan and budget report     
for Party A’s Business in the next calendar year      which is prepared by Party
A with the assistance of      Party B pursuant to this Agreement before     
November 30 of each year.    "Client Information"    shall have the meaning set
forth in Article 6.1 of  this Agreement.


WFOE&EworldChina Technical Service Agreement

1

--------------------------------------------------------------------------------

"Confidential Information"    shall have the meaning set forth in Article 6.2
of  this Agreement.   "Defaulting Party"    shall have the meaning set forth in
Article 11.1 of  this Agreement.   "Defaulting"    shall have the meaning set
forth in Article 11.1 of  this Agreement.   "Equipment"    shall mean any and
all equipments owned by Party      B or purchased by Party B from time to time, 
    which are used for the purpose of provision of the      Services.           
    "Non-defaulting Party"    shall have the meaning set forth in Article 11.1
of  this Agreement.   "Party A’s Business"    shall mean any and all businesses
engaged and      developed by Party A currently and at any time      during the
effective term hereof.        "Receiving Party"    shall have the meaning set
forth in Article 6.2 of  this Agreement.   "Rights"    shall have the meaning
set forth in Article 13.5 of  this Agreement.   "Services"    shall mean the
software license, technical support,      technical consultancy, technical
training and other      services to be exclusively provided by Party B to     
Party A, which are related to Party A’s Business,      the Services include but
are not limited to:            (1)    license to Party A of relevant software
required          for Party A’s Business;              (2)    provision to Party
A of general solutions          regarding information technology necessary     
    for Party A’s Business;              (3)    daily    management,   
maintenance    and          upgrading of hardware equipments and         
databases;              (4)    development, maintenance and upgrading of       
  related application softwares;          (5)    training of professional
technical personnel for 


WFOE&EworldChina Technical Service Agreement

2

--------------------------------------------------------------------------------

Party A;     (6) assisting Party A in collection and research of      relevant
technical information; and      (7) provision of other relevant technical and   
  consultancy services required by Party A from      time to time to the extent
as permitted by the      Laws of the PRC.    "Service Fees"    shall mean all
fees payable by Party A to Party B      pursuant to Article 3 of this Agreement
in respect      of the Services provided by Party B.    "Business Revenue"   
shall mean, for any year within the effective term      hereof, the revenues
arising from the operation of      Party A's Business by Party A in such year
which      are recorded in the column “Major Business      Revenue” of Party A's
balance sheet according to      the Chinese Accounting Standards.    "Year"   
shall mean a calendar year from January 1 to      December 31. 


1.2      The references to any laws and regulations (the "Laws") herein shall be
deemed (1) to include the references to the amendments, changes, supplements and
reenactments of such Laws, irrespective of whether they take effect before or
after the formation of this Agreement; and (2) to include the references to
other decisions, notices or regulations enacted in accordance therewith or
effective as a result thereof.   1.3      Except as otherwise stated in the
context herein, all references to an article, clause, item or paragraph herein
shall refer to the relevant part of this Agreement.  

Article 2 Services

2.1      To improve the operation of Party A’s Business, Party A wishes to
engage Party     B      to provide Services to it, and Party B agrees to provide
such Services to Party     A.      Therefore, Party A appoints Party B as its
exclusive provider of software     license and technical services, providing
Party A with Services as defined hereof on an exclusive basis, and Party B
agrees to accept such appointment.   2.2      Party B shall provide Services to
Party A according to the terms of this Agreement, and Party A shall try its best
to facilitate Party B to provide Services.  

WFOE&EworldChina Technical Service Agreement

3

--------------------------------------------------------------------------------

Article 3 Service Fee

3.1      In respect of Services provided by Party B pursuant to Article 2
hereof, Party A agrees to pay Party B the Service Fees. From April 1, 2007 to
December 31, 2007, the amount of the Service Fees shall be twenty-five percent
(25%) of the total Business Revenue of Party A. Starting from 2008, the
standards of the Service Fees will be yearly adjusted and determined in writing
by the Parties.   3.2      The Parties agree that Party A shall pay the Service
Fees according to the provisions as follows:     (1)      Party A shall pay the
Service Fees to Party B on a quarterly basis. Prior to January 10, April 10,
July 10 and October 10 of each Year, Party A shall make the payment of the
Service Fees for the previous three (3) months. The Service Fees from October 1,
2006 to December 31, 2006 shall be paid by Party A prior to January 10, 2007.  
  (2)      After the end of each of Party A’s accounting years, Party A and
Party B shall, on the basis of Party A’s total annual Business Revenue in the
preceding accounting year confirmed by the auditing report issued by a PRC
certified public accountants firm which is mutually accepted by the Parties,
carry out the overall examination and verification on the Service Fees actually
payable by Party A, and shall make corresponding payment adjustment (to return
in case of overpayment, or make up in case of underpayment) within fifteen (15)
working days after issuance of the auditing report. Party A undertakes to Party
B that it will provide all necessary materials and assistance to the relevant
PRC certified public accountants firm, and procure such firm to complete and
issue to the Parties the auditing report for the preceding accounting year
within thirty (30) working days after the end of each accounting year.   3.3   
  Party A shall, according to the provisions of this Article, pay all the
Service Fees in a timely manner into the bank account designated by Party B. In
case Party B changes its bank account, it shall notify Party A in writing of
such change seven     (7)      working days in advance.   3.4      Upon mutual
agreement of the Parties, the Parties should enter into a supplementary
agreement in the form as set forth in Appendix I each Year from 2008 to
determine the specific calculation method of the Service Fees as set forth in
Article 3.1 that should be paid by Party A to Party B in that Year. The Parties
shall determine and execute such supplementary agreement through consultation
one month prior to the beginning of that Year.  

WFOE&EworldChina Technical Service Agreement

4

--------------------------------------------------------------------------------

3.5      Within the effective term of this Agreement, in case Party B provides
other services not included herein according to the requirements of Party A, the
Parties agree to cooperate first in the manner prescribed hereunder or the
manner most similar to that agreed herein and accordingly adjust the calculation
method of the Service Fees set forth in Article 3 in writing.  

Article 4 Obligations of Party A

4.1      The Services provided by Party B under this Agreement shall be
exclusive. During the effective term hereof, without the prior written consent
of Party B, Party A shall not enter into any agreement with any third party for
the purpose of engaging such third party to provide services identical with or
similar to those provided by Party B.   4.2      Party A shall provide Party B
with the determined Annual Business Plan of Party A for the next Year before
November 30 of each Year, in order to facilitate Party B to arrange plans of
Services, purchase necessary software and Equipment and obtain technical service
strength accordingly. In case Party A occasionally needs Party B to purchase
certain new Equipment, it shall consult with Party B fifteen (15) days in
advance in order to achieve mutual agreement between the Parties.   4.3      To
facilitate Party B’s provision of Services, Party A shall provide Party B with
such relevant materials as required by Party B in an accurate and timely manner.
  4.4      Party A shall pay the full amount of the Service Fees to Party B in a
timely manner according to Article 3 hereof.   4.5      Party A shall maintain a
good reputation of its own and make its best efforts to actively develop
business and maximize profits.   4.6      The Parties hereby acknowledge that in
accordance with the terms and conditions set forth in the Equity Pledge
Agreement dated May 11, 2007 between all the registered shareholders of Party A
(the “Current Shareholders”) upon the execution of this Agreement and Party B,
the Current Shareholders have pledged to Party B the equity interest held by
them respectively in Party A to guarantee the performance of Party A's
obligations hereunder.  

Article 5 Intellectual Property Rights

5.1      Intellectual property rights of the work products generated during
Party B’s provision of Services hereunder shall belong to Party B, except for
the following:  

WFOE&EworldChina Technical Service Agreement

5

--------------------------------------------------------------------------------

(1)      intellectual property rights lawfully owned by third parties, which
Party A or Party B has lawfully obtained the right to use through license or
other means; and   (2)      as otherwise agreed in writing between the Parties.
 

Article 6 Confidentiality Obligation

6.1      Within the effective term of this Agreement, all client information and
other related materials (the “Client Information”) in connection with Party A’s
Business and Services provided by Party B shall be jointly owned by the Parties.
  6.2      Notwithstanding whether this Agreement is terminated or not, Party A
and Party     B      shall both be obliged to keep strict confidential the
commercial secrets and     proprietary information of the other Party, the
Client Information and other relevant materials jointly owned by the Parties,
and other non-public information owned by the other Party, which are received by
the Parties during the performance of this Agreement (collectively, the
“Confidential Information”). The Party receiving the Confidential Information
(the “Receiving Party”) shall not disclose the Confidential Information or any
part thereof to any third parties except for disclosures made to third parties
with the prior written consent by the other Party hereto or as required by
relevant laws and regulations or the rules of relevant stock exchanges; except
for the purpose of performance of this Agreement, the Receiving Party shall not
use or indirectly use the Confidential Information or any part thereof.   6.3   
  The following information shall not be considered as Confidential Information:
    (a) any information previously obtained by the Receiving Party as evidenced
     by written proof;     (b) information that enters into the public domain or
is known by the public      not through or for the reason of the fault of the
Receiving Party; or     (c) information legally obtained by the Receiving Party
by other means      thereafter.   6.4      The Receiving Party may disclose the
Confidential Information to its relevant employees, agents or professionals it
employed, provided that the Receiving Party shall secure that the above persons
shall also be bound by this Agreement to keep the Confidential Information in
confidentiality and make use of such Confidential Information only for the
purpose of performance of this Agreement.  

WFOE&EworldChina Technical Service Agreement

6

--------------------------------------------------------------------------------

Article 7 Undertakings and Warranties

7.1      Party A hereby represents, warrants and undertakes as follows:    
7.1.1      it is a limited liability company duly registered and validly
existing under the laws of its incorporation place with independent legal person
qualification; it has full and independent legal status and legal capacity to
execute, deliver and perform this Agreement, and may sue and be sued as in
independent party;     7.1.2      it has full corporate power and authorization
to execute and deliver this Agreement and all other documents to be entered into
by it in relation to the transactions referred to herein; it has full power and
authorization to complete the transactions referred to herein. This Agreement
has been duly and appropriately executed and delivered by it and shall
constitute legal and binding obligations on it, enforceable against it in
accordance with its terms;     7.1.3      it shall, within fifteen (15) working
days upon the end of each quarter, provide Party B with the quarterly financial
statements for such quarter and the budget for the next quarter, and shall,
within thirty (30) working days after the end of such year, provide Party B with
the annual financial statements for such year and the budget for the next year;
    7.1.4      it shall notify Party B in a timely manner of any litigation and
other adverse situations it is involved in, and make its best efforts to prevent
further losses;     7.1.5      without the written consent from Party B, Party A
shall not, in whatever means, dispose of its material assets or change its
current shareholding structure.     7.1.6      it shall not enter into any
transactions (except for those arising from the ordinary and normal courses of
business or those disclosed to Party B and consented by it in writing) which may
materially affect the assets, liabilities, business operation, shareholding
structure, any equity in a third party and other legal rights of Party A.  

7.2      Party B hereby represents and warrants as follows:     7.2.1      it is
a limited liability company duly registered and validly existing under the laws
of its incorporation place with independent legal person qualification; it has
full and independent legal status and legal capacity to execute, deliver and
perform this Agreement, and may sue and be  

WFOE&EworldChina Technical Service Agreement

7

--------------------------------------------------------------------------------

  sued as in independent party;   7.2.2      it has full corporate power and
authorization to execute and deliver this Agreement and all other documents to
be entered into by it in relation to the transactions referred to herein, and it
has full power and authorization to complete the transactions referred to
herein. This Agreement has been duly and appropriately executed and delivered by
it and shall constitute legal and binding obligations on it, enforceable against
it in accordance with its terms.  

Article 8 Term of Agreement

8.1      The Parties hereby acknowledge that this Agreement shall be formed and
effective upon due execution by the Parties. Unless early terminated as agreed
by the Parties in writing, this Agreement shall remain in force during the
existing period of both parties.   8.2      Obligations of Party A and Party B
under Article 6 hereof shall survive the termination of this Agreement; and the
termination of this Agreement shall not affect performance of Party A's
obligations to pay the Service Fees payable and outstanding under Article 3
hereof.  

Article 9 Indemnification

Party A shall hold Party B harmless and indemnify Party B against any and all
losses Party B suffers or may suffer arising from the provision of Services by
Party B, including but not limited to any loss arising from any litigation,
repayment pursuit, arbitration, claims lodged by any third party or
administrative investigations and/or penalties by government authorities against
it; provided, however, losses arising from Party B’s intentional misconduct or
gross negligence shall not be subject to such indemnification.

Article 10 Notice

10.1      Any notice, request, demand and other correspondences required by or
made in accordance with this Agreement shall be in writing and delivered to the
relevant party.   10.2      The aforesaid notice or other correspondences shall
be deemed to have been delivered upon transmission when it is transmitted by
facsimile; or upon handover to the receiver when it is delivered in person; or
on the fifth (5th ) day after posting if delivered by mail.  

WFOE&EworldChina Technical Service Agreement

8

--------------------------------------------------------------------------------

Article 11 Default Liability

11.1      The Parties agree and acknowledge that if any Party (the “Defaulting
Party”) substantially breaches any of the agreements made under this Agreement,
or substantially fails to perform any of the obligations under this Agreement,
such breach shall constitute a default under this Agreement (the “Default”), and
the non-defaulting party (the “Non-defaulting Party”) shall have the right to
require the Defaulting Party to rectify such Default or take remedial measures
within a reasonable period. If the Defaulting Party fails to rectify such
Default or take remedial measures within such reasonable period or within ten
(10) days after the Non-defaulting Party notifies the Defaulting Party in
writing, requesting it to rectify the Default, then the Non-defaulting Party
shall, at its sole discretion, have the right to (1) terminate this Agreement
and require the Defaulting Party to indemnify it for all the damage; or (2)
require specific performance by the Defaulting Party of its obligations
hereunder and require the Defaulting Party to indemnify it for all the damage.  
11.2      Notwithstanding any other provisions herein, the effectiveness of this
Article 11 shall survive the suspension or termination of this Agreement.  

Article 12 Force Majeure

In the event either Party’s performance of this Agreement is directly affected
or failure by such Party to perform this Agreement as agreed upon is, due to a
earthquake, typhoon, flood, fire, war, computer virus, design flaw of
instrumental software, internet hacker attack, change in policies and laws, and
other unforeseeable or unpreventable or unavoidable force majeure events, the
Party which incurs such force majeure event shall immediately inform the other
Party by facsimile and within thirty (30) days shall present supporting
documents with respect to details of the force majeure event and grounds for the
failure or delay to perform this Agreement. The aforesaid supporting documents
shall be issued by the notary authority in the region where the force majeure
event occurs. The Parties shall determine whether the performance of this
Agreement should be partially exempted or delayed based on the extent of effect
by such force majeure event on the performance hereof. Neither Parties shall be
liable for economic losses suffered by either Party due to force majeure events.

Article 13 Miscellaneous

13.1      This Agreement is made in Chinese languages in two (2) counterparts
with each Party retaining one (1) counterpart thereof.   13.2      The
execution, effectiveness, performance, amendment, interpretation and  

WFOE&EworldChina Technical Service Agreement

9

--------------------------------------------------------------------------------

  termination of this Agreement shall be governed by the PRC Laws.   13.3     
Any disputes arising from and in connection with this Agreement shall be settled
through consultations among the Parties, and if the Parties fail to reach an
agreement regarding such disputes within thirty (30) days after their
occurrence, such disputes shall be submitted to China International Economic and
Trade Arbitration Commission Shanghai Commission for arbitration in Shanghai in
accordance with the arbitration rules thereof. The arbitration award shall be
final and binding on the Parties.   13.4      Any rights, powers and remedies
entitled to either Party by any provision herein shall not preclude any other
rights, powers and remedies entitled to such Party in accordance with laws and
other provisions under this Agreement, and the exercise of its rights, powers
and remedies by a Party shall not preclude the exercise by such Party of its
other rights, powers and remedies.   13.5      The failure to or delay by a
Party in exercise any of its rights, powers and remedies hereunder or in
accordance with laws (the "Rights") shall not constitute a waiver of such
Rights, nor shall any single or partial waiver of such Rights preclude the
exercise of the same by such Party in other manner and the exercise of other
Rights.   13.6      The headings of each articles herein are for reference only,
and in no circumstances shall such headings be used in or to affect the
interpretation of the provisions hereof.   13.7      This Agreement supersedes
any other written or verbal agreement previously entered into by the Parties in
relation to the matters prescribed herein and shall constitute the entire
agreement between the Parties.   13.8      Each provision contained herein shall
be severable and independent of any other provision, and if at any time one or
more provisions herein become invalid, illegal or unenforceable, the validity,
legality and enforceability of the other provisions hereof shall not be affected
thereby.   13.9      Any amendments or supplements to this Agreement shall be
made in writing and shall take effect upon due execution by the Parties hereto.
 

13.10

Party A shall not assign any of its rights and/or obligations hereunder to any
third party without the prior written consent from Party B. To the extent not
contradicting the PRC laws, Party B shall be entitled, after serving a notice to
Party A, to assign any of its rights and/or obligations hereunder to any third
party designated by it.

WFOE&EworldChina Technical Service Agreement

10

--------------------------------------------------------------------------------

13.11 This Agreement shall be binding on the lawful successors of the Parties.

13.12

The Parties undertake to respectively declare and pay the taxes and fees levied
on it related to the transactions hereunder according to law.

[The remainder of this page is intentionally left blank]

WFOE&EworldChina Technical Service Agreement

11

--------------------------------------------------------------------------------

(Signature Page)

IN WITNESS WHEREOF, the Parties have caused this Exclusive Technical Service and
Consultancy Agreement executed as of the date and in the place first set forth
above.

Party A

Shanghai EworldChina Information Technologies Co., Ltd.

  (Chop)
By:
_____________

Name:
Position: Authorized Representative


Party B

  WFOE[


  (Chop)
(Company chop)
By:
_____________

Name:
Position: Authorized Representative


WFOE&EworldChina Technical Service Agreement

12

--------------------------------------------------------------------------------

Appendix I:

Form of Supplementary Agreement

This Supplementary Agreement to the Exclusive Technical Service and Consultancy 
Agreement (the “Supplementary Agreement”) is    entered into in
________
, the  People’s Republic of China (the “PRC”) as of    by and between the 
following Parties:     


(1) Shanghai EworldChina Information Technologies Co., Ltd.

(“Party A”)

Contact Address: 1088 South Pudong Road, Suite 1202, Shanghai

Legal Representative: Li Zhi Gang

(2) WFOE

(“Party B”)

Contact Address: 1088 South Pudong Road, Suite 1603, Shanghai

(For the purpose of this Supplemental Agreement, Party A and Party B may be
individually referred to as a “Party” and collectively as the “Parties”.)

In accordance with the Exclusive Technical Service and Consultancy Agreement
entered into by and between the Parties as of May 11, 2007, the Parties hereby
enter into the supplemental agreement as follows:

For Year
_______
, Party A shall pay the Service Fees to Party B on a quarterly basis according
to Article 3.2(1) of the Exclusive Technical Service and Consultancy Agreement.
The Service Fees shall be calculated as follows:

Party A    Party B    Shanghai EworldChina Information    WFOE  Technologies
Co., Ltd.                    (Company chop)          (Company chop)  By:     
Name:    By:  Position: Authorized Representative    Name:      Position:
Authorized Representative 


WFOE&EworldChina Technical Service Agreement

13

--------------------------------------------------------------------------------

[ew8kx4x15x1.jpg]


--------------------------------------------------------------------------------